07/09/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: AF 11-0244


                                           AF 11-0244                            FILED
                                                                                JUL 0 9 2020
                                                                            Bowen Greenwoad
                                                                          Clerk of Suprerne Court
IN RE THE RULES FOR ADMISSION                                       O R DE      tate of
                                                                                      Montana

TO THE BAR OF MONTANA




      Some 2020 graduates of the Alexander Blewett III School of Law at the
University of Montana have petitioned this Court to adopt emergency temporary rules
allowing diploma privilege for admission to the State Bar of Montana in light of the
COVID-19 pandemic. Most petitioners are scheduled to sit for the Montana Uniform Bar
Exam on July 28-29, 2020.
       After review of the petition, the Court deems it appropriate to order an expedited
response.
       IT IS ORDERED that the State Bar of Montana and/or the Montana Board of Bar
Examiners are given until Monday, July 13, 2020, within which to file a response to the
petition. No reply brief shall be filed.
       The Clerk is directed to provide copies of this Order to counsel for Petitioners, the
State Bar of Montana, and all members ofthe Montana Board of Bar Examiners.
       DATED this Criz-day of July, 2020.

                                                   For the Court,




                                                                Chief Justice